Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 has been considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: extraction unit and predication unit in claim 1.  See also claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (US 2008/0101665) in view of Uutela (US 2008/0004537).

As per claim 1 Collins et al discloses: An apparatus for predicting a disease, the apparatus comprising: a vector table obtaining unit configured to obtain a vector table including N-dimensional vectors {figure 12 & [0124] FIG. 12 displays the data plotted along the three most discriminating eigenvectors.}, {[0118] Thus rasterized vectors of the processed VOI image features for each test subject are projected into the training space, and thus form eigencoordinate vectors. See also [0017]}; an extraction unit S1103 configured to extract a learning vector by summing the N-dimensional vectors { [0105] FIG. 11 the establishment of the predictive model comprises: collecting image data from training subjects at step S1101, selecting one or more VOIs at step S1102, extracting one or more image features at step S1103, creating variation modes at step S1104, selecting variation modes at step S1105 and establishing the predictive model at step S1106.}; and a prediction unit S1106 {figure 11} configured to predict a disease of a predetermined person { [0111] Disease states that can be predicted include but are not limited to temporal lobe epilepsy, general, focal, temporal lobe, frontal lobe_dementias alzheimer, parkinson, lewy bodies, vascular, fronto-temporal, multiple sclerosis including primary progressive, secondary progressive, relapse-remitting, mild cognitive impairment, epilepsies multiple systems atrophy, progressive supranuclear palsy, corticobasal degeneration.} by comparing the learning vector with a predetermined person vector extracted from a { [0109] In another aspect of the invention, the predictive model can be used in a patient management program for establishing a treatment protocol based on a predicted evolution of a state of a subject. The predictive model can be also be used for selecting subjects in a clinical trial or study to improve the development more reliable epidemiological protocols.}

As per claim 2 Collins et al discloses: The apparatus of claim 1, wherein the vector table obtaining unit is configured to obtain a predetermined person vector table including N-dimensional vectors { [0107] It will also be appreciated that the predictive model may be generated based on en ensemble of training subjects that have been classified as described above. Thus while it is possible to use a clinical scale to assess the training subjects at different points in the evolution of the clinical state, it is also possible to classify the training subjects using the classification method as described in FIGS. 1-9.}, the N-dimensional vectors being obtained by expressing the { [0106] The model may also comprise variables other than image features. For example the model may comprise demographic information (age, sex, etc.) or results from a clinical test or any other variable that can increase the accuracy of the model.}, and respectively expressing the multiple symbols as N-dimensional vectors {figure 12 & [0124] FIG. 12 displays the data plotted along the three most discriminating eigenvectors.}, wherein the extraction unit S1103 is configured to extract the predetermined person vector by summing the N-dimensional vectors in the predetermined person vector table, and wherein the prediction unit S1106 is configured to predict a disease of the predetermined person by comparing the learning vector and the predetermined person vector.

As per claim 8 Collins et al discloses: The apparatus of claim 1, further comprising: a unit determination unit configured to segment the { [0100] The predictive model is a statistical image-based model that is established by providing a correlation function between one or more image features and a future value of a clinical variable that represents a measure on a given clinical scale. The establishment of the model is realized by acquiring data from a group of training subjects. }

As per claim 10 Collins et al discloses: A method of predicting a disease, the method comprising: obtaining a vector table including N-dimensional vectors {figure 12 & [0124] FIG. 12 displays the data plotted along the three most discriminating eigenvectors.}, {figure 12 & [0124] FIG. 12 displays the data plotted along the three most discriminating eigenvectors.}; extracting a learning vector by summing the N-dimensional vectors; obtaining a predetermined person vector table including N-dimensional vectors { [0107] It will also be appreciated that the predictive model may be generated based on en ensemble of training subjects that have been classified as described above. Thus while it is possible to use a clinical scale to assess the training subjects at different points in the evolution of the clinical state, it is also possible to classify the training subjects using the classification method as described in FIGS. 1-9.}, N-dimensional vectors being obtained by expressing { [0106] The model may also comprise variables other than image features. For example the model may comprise demographic information (age, sex, etc.) or results from a clinical test or any other variable that can increase the accuracy of the model.}; extracting a predetermined person vector by summing the N-dimensional vectors{ [0105] FIG. 11 the establishment of the predictive model comprises: collecting image data from training subjects at step S1101, selecting one or more VOIs at step S1102, extracting one or more image features at step S1103, creating variation modes at step S1104, selecting variation modes at step S1105 and establishing the predictive model at step S1106.}; and predicting a disease of the predetermined person by comparing the learning vector and the predetermined person vector.{ [0109] In another aspect of the invention, the predictive model can be used in a patient management program for establishing a treatment protocol based on a predicted evolution of a state of a subject. The predictive model can be also be used for selecting subjects in a clinical trial or study to improve the development more reliable epidemiological protocols.}

Regarding claims 1-2, 8 and 10 Collins et al is silent as to:  the N-dimensional vector being obtained by expressing a learning biosignal as multiple symbols according to a predetermined condition and the biosignal of the predetermined person.  With respect to claim 1-2, 8 and 10 Uutela discloses:  [0018] Various embodiments of the invention provide a method and a system for reducing artifacts in an electric signal. Specifically, various embodiments of the invention provide methods and systems for reducing artifacts induced by a Magnetic Resonance Imaging (MRI) system into a biosignal, which is typically an electrocardiogram (ECG). See also [0001], [0005] & [0066].

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the apparatus and method of Collins et al with the N-dimensional vector being obtained by expressing a learning biosignal as multiple symbols according to a predetermined condition and the biosignal of the predetermined person as taught by Uutela.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an apparatus or method with the N-dimensional vector being obtained by expressing a learning biosignal as multiple symbols according to a predetermined condition and the biosignal of the predetermined person to obtain useful information to understand the underlying physiological mechanisms in humans that may be useful for medical diagnosis.

As per claim 3 Collins et al discloses: The apparatus of claim 2, wherein the prediction unit S1106 {figure 11} is configured to predict a disease of the predetermined person, based on an angle between the learning vector and the predetermined person vector. { [0111] Disease states that can be predicted include but are not limited to temporal lobe epilepsy, general, focal, temporal lobe, frontal lobe_dementias alzheimer, parkinson, lewy bodies, vascular, fronto-temporal, multiple sclerosis including primary progressive, secondary progressive, relapse-remitting, mild cognitive impairment, epilepsies multiple systems atrophy, progressive supranuclear palsy, corticobasal degeneration.}

As per claim 4 Collins et al discloses: The apparatus of claim 1, wherein the learning vector includes a patient learning vector and a non-patient learning vector. {[0108] The predictive ability of the model can be assessed using appropriate statistical analysis based on the predicted and actual values. For example, the predictive ability can be assessed by computing F-statistics based on the residuals of predicted vs actual values for the clinical variable.}

As per claim 9 Collins et al discloses: The apparatus of claim 8, wherein a number of symbols increases as the unit size increases. { [0100] The predictive model is a statistical image-based model that is established by providing a correlation function between one or more image features and a future value of a clinical variable that represents a measure on a given clinical scale. The establishment of the model is realized by acquiring data from a group of training subjects. Note: Collins et al discloses a correlation between images and values, which is seen to result in “a number of symbols increases as the unit size increases “}

As per claim 11 Collins et al discloses: The method of claim 10, wherein the predicting comprises: predicting a disease of the predetermined person, based on an angle between the learning vector and the predetermined person vector. { [0111] Disease states that can be predicted include but are not limited to temporal lobe epilepsy, general, focal, temporal lobe, frontal lobe_dementias alzheimer, parkinson, lewy bodies, vascular, fronto-temporal, multiple sclerosis including primary progressive, secondary progressive, relapse-remitting, mild cognitive impairment, epilepsies multiple systems atrophy, progressive supranuclear palsy, corticobasal degeneration.}

As per claim 12 Collins et al discloses: The method of claim 10, wherein the extracting the learning vector comprises: extracting a patient learning vector and a non-patient learning vector. {[0108] The predictive ability of the model can be assessed using appropriate statistical analysis based on the predicted and actual values. For example, the predictive ability can be assessed by computing F-statistics based on the residuals of predicted vs actual values for the clinical variable.}

Allowable Subject Matter
Claims 5-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd